DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5, 8, 10-15, 17 and 18 objected to because of the following informalities:  The claims are dependencies are not correct. For example, some of the claims are dependent on themselves.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 16 of U.S. Patent No. 10,908,291. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 9 are anticipated by claims 4 and 16 of the Patent No. ‘291.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 1-19, the prior art combination of US Patent No. 8,875,635 by Turner et al. (hereinafter ‘Turner’) in view of US PgPub. No. 2019/0179028 by Pacala et al. (hereinafter ‘Pacala’) teaches a system for generating and interpreting point clouds of a rail corridor along a survey path while moving on a railroad corridor assessment platform, the system comprising: (See Turner abstract and Figure 1, Turner teaches system for generating point clouds.)
a. a railroad corridor assessment platform; (See Turner Figure 2A, element 200)
b. a first LiDAR sensor configured to scan along a first scan plane, the first LiDAR 5sensor attached to the railroad corridor assessment platform in a rear-facing direction; (See Turner Figure 1 and Figure 3, element 110, Turner teaches a first LiDAR on the rear of the platform)
c. a second LiDAR sensor configured to scan along a second scan plane, the second LiDAR sensor attached to the railroad corridor assessment platform in a rear- facing direction, (See Turner Figure 1 and Figure 3, element 112, Turner teaches a second LiDAR on the rear of the platform)
Pacala teaches LiDAR sensor enclosures with cap. (See Pacala Figures 5A and 5B, paragraph [0115], Pacala teaches enclosures for LiDAR with a lid).
However, Turner and Pacala do not teach or suggest “LiDAR cap configured to move from a first sensor enclosure LiDAR sensor cap open position in which the first LiDAR sensor is exposed to a first sensor enclosure LiDAR sensor cap closed position in which the first LiDAR sensor is not exposed, and from the first sensor enclosure LiDAR sensor cap closed position to the first sensor enclosure LiDAR sensor cap open position.” It is for these reasons claims 1-19 are indicated allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665